Citation Nr: 1616708	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-35 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1985 to December 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

On his December 2013 substantive appeal, the Veteran requested a Travel Board hearing.  However, in a March 2016 statement the Veteran indicated that he was unable to attend his schedule hearing and that he did not desire that it be rescheduled.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

At his July 2010 examination, the Veteran reported tinnitus that began 2 years, as well as a history of noise exposure.  The examiner diagnosed the Veteran with bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not due to or a result of his in-service noise exposure.  The examiner's rationale was that the Veteran had normal hearing at separation from service; therefore, his symptoms developed after his military service.  The examiner further noted that the Veteran reported symptoms of aural fullness, otalgia, and vertigo, which were consistent with a possible medical condition, possibly Meniere's disease.  The examiner indicated that decisions about hearing loss and tinnitus, which may have a medical etiology, required another expert with different content-expertise.  

A December 2010 VA treatment report noted the Veteran had a history of vertigo, tinnitus, and hearing fluctuations.  The Veteran stated that he saw an outside physician who did a flexible laryngoscopy which was negative.  That physician recommended a videonystagmography (VNG), and if normal then an MRI.  However, it was noted that symptoms had resolved.  The Board notes the report of the May 2010 physician visit is included in the Social Security Administration records that are associated with the claims file.

In October 2013, VA obtained an addendum opinion from an otolaryngologist, who also opined that the Veteran's conditions were less likely than not incurred in or caused by his claimed in-service injury, event, or illness.  In support of that finding, the physician noted that the Veteran had normal hearing when he was discharged from service and did not report tinnitus until many years after active service

The Board notes that both examiners relied heavily, if not exclusively, on the Veteran's normal hearing at discharge from service.  However, hearing loss need not be shown in service for service connection to be established, but rather, may be established for a current hearing disability with evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993). hearing loss.  Accordingly, an additional opinion is needed.  

As the Veteran's claim for tinnitus is intertwined with the claim for hearing loss, that issue must also be remanded.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from September 2013 to present. 

2.  Ask the Veteran to provide the names and addresses   of all medical care providers that have treated him for hearing loss and tinnitus.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran and her representative should be notified of such.

3.  After associating all available records requested above with the claims file, send the claims file to a VA audiologist.  If a new examination is deemed necessary to respond to    the question below, one should be scheduled.  Following review of the claims file, the audiologist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss is causally related to service, to include in-service noise exposure.  In rendering the opinion, the audiologist should explain why the Veteran's current hearing loss is/is not merely a delayed response to his in-service noise exposure.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




